DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (Korean Patent Document KR 20200026381 A, Provided in IDS filed August 04, 2021 (Please see the Figures of the document provided by Applicant and the English translation provided in the instant Office Action for literary citations below)), hereinafter referenced as Sung(I).
Regarding Claim 1, Sung(I) discloses “A display device” (Figure 7 and Page 6, Line 3 (Line reference made by all written lines, excluding blank lines throughout) (Notice that the display panel of Figure 7 provides a display device.)),  “comprising: a substrate having an opening area” (Figure 7, Items 100 ‘substrate’, 100H ‘first opening’, OA ‘opening area’, and Page 6, Lines 5 – 63 (Notice that substrate 100 has an opening area OA.)), “a peripheral area surrounding the opening area” (Figures 6 and 7, Item NDA1 ‘first non-display area’, and Page 6, Line 5 (Notice that first non-display area NDA1 provide a peripheral area surrounding the opening area OA.)), “and a display area surrounding the peripheral area” (Figures 6 and 7, Item DA ‘display area’, and Page 6, Line 5 (Notice that display area DA surrounds the peripheral area NDA1.)), “a transistor and a light emitting element on the substrate” (Figure 7, Items TFT ‘thin film transistor, OLED ‘organic light emitting diode’, Page 6, Line 27, and Page 7, Line 17 (Notice that transistor TFT and light emitting element OLED are disposed upon the substrate 100.)), “an encapsulation layer on the light emitting element” (Figure 7, Item 310 ‘encapsulation layer’, Page 8, Line 11 (Notice that encapsulation layer 310 provides an encapsulation layer on the OLED.)),   “a first touch insulating layer on the encapsulation layer” (Figure 7, Item 320 ‘encapsulation layer’, Page 8, Line 11 and 16 – 18 (Notice that encapsulation layer 320 provide a first touch insulating layer on the encapsulation layer 310 and under and insulating from input sensing layer 400.)), “an overcoat layer on the first touch insulating layer, and defining a first opening” (Figure 7, Item 330 ‘encapsulation layer’, and Page 8, Line 11 (Notice that encapsulation layer 330 provides an overcoat layer which defines an opening in the negative x-axis direction (see figure for directional label) with respect the mounded portion above TFT and OLED.)), “and a cover layer filling the first opening” (Figure 7, Item 610 ‘planarization layer’, Page 9, Line 20 (Notice that planarization layer 610 form a cover layer filing the first opening described above.)), “wherein at least one of the overcoat layer and the cover layer extends from the display area to the peripheral area” (Figure 7, Item 330 (Notice that at least the overcoat layer 330 extends from the display area DA to the peripheral area NDA1 along the x-axis (see figure for directional label).)), “and wherein the substrate comprises a depression pattern that is filled by the overcoat layer or the cover layer” (Figure 7, Item G2 ‘second groove’, Page 8, Lines 45 – 47 (Notice that second groove G2 provides a depression pattern that is filled by at least cover layer 610.)).
Regarding Claim 2, Sung(I) discloses everything claimed as applied above (See Claim 1). In addition, Sung discloses “wherein the overcoat layer extends from the display area to the peripheral area” (Figure 7 (Notice that overcoat layer 330 extends from display area DA to peripheral area NDA1 along the x-axis direction (see figure for directional label).)), “and contacts the encapsulation layer in the peripheral area” (Figure 7 (Notice in the peripheral area NDA1 from the vicinity of the first groove G1 in the negative x-axis direction, that encapsulation layer 310 and overcoat layer 339 contact each other.)).
Regarding Claim 3, Sung(I) discloses everything claimed as applied above (See Claim 1). In addition, Sung discloses “wherein the overcoat layer at least partially fills the depression pattern” (Figure 7 (Notice that overcoat layer 330 at least partially fills the depression pattern at second groove G2.)).
Regarding Claim 4, Sung(I) discloses everything claimed as applied above (See Claim 1). In addition, Sung discloses “wherein the display device further comprises a second touch insulating layer between the first touch insulating layer and the overcoat layer” (Figure 7, Items 400 ‘input sensing layer’, 401 ‘first insulating layer’, and Page 8, Lines 25 – 26 (Notice that first insulting layer 401 provide a second touch insulating layer that is between first touch insulating layer 320 and overcoat 330 in a direction along the x-axis. In other words, a least a portion of second insulating layer 401 is between a portion of first insulating layer 320 (e.g. a portion in the negative x-axis direction) and a portion overcoat layer 330 (e.g. a portion in the positive x-axis direction).)).
Regarding Claim 5, Sung(I) discloses everything claimed as applied above (See Claim 4). In addition, Sung discloses “wherein the first touch insulating layer and the second touch insulating layer overlap the display area, and are spaced apart from the peripheral area” (Figure 7 (Notice that the overlap of the first touch insulating layer 320 and second touch insulating layer 401 overlap the display area DA and that said overlap is spaced apart from peripheral area NDA1 in the x-axis direction.)).
Regarding Claim 6, Sung(I) discloses everything claimed as applied above (See Claim 1). In addition, Sung discloses “wherein the display device further comprises a touch electrode on the first touch insulating layer” (Figure 7, Items 400 ‘input sensing layer’, 410 ‘first conductive layer’, and Page 8, Lines 25 – 26 (Notice that touch electrode 410 is provided on first touch insulting layer 320 via layers 330 and 401)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung(I) in view of Sung et al. (United States Patent Application Publication US 2019/0252475 A1), hereinafter referenced as Sung(II).
Regarding Claim 7, Sung(I) discloses “A display device” (Figure 7 and Page 6, Line 3 (Line reference made by all written lines, excluding blank lines throughout) (Notice that the display panel of Figure 7 provides a display device.)),  “comprising: a substrate having an opening area” (Figure 7, Items 100 ‘substrate’, 100H ‘first opening’, OA ‘opening area’, and Page 6, Lines 5 – 63 (Notice that substrate 100 has an opening area OA.)), “a peripheral area surrounding the opening area” (Figures 6 and 7, Item NDA1 ‘first non-display area’, and Page 6, Line 5 (Notice that first non-display area NDA1 provide a peripheral area surrounding the opening area OA.)), “and a display area surrounding the peripheral area” (Figures 6 and 7, Item DA ‘display area’, and Page 6, Line 5 (Notice that display area DA surrounds the peripheral area NDA1.)), “and defining a depression pattern at the peripheral area” (Figure 7, Item G2 ‘second groove’, Page 8, Lines 45 – 47 (Notice that second groove G2 provides a depression pattern that is in peripheral area NDA1.)), “a transistor and a light emitting element on the substrate” (Figure 7, Items TFT ‘thin film transistor, OLED ‘organic light emitting diode’, Page 6, Line 27, and Page 7, Line 17 (Notice that transistor TFT and light emitting element OLED are disposed upon the substrate 100.)), “an encapsulation layer on the light emitting element” (Figure 7, Item 310 ‘encapsulation layer’, Page 8, Line 11 (Notice that encapsulation layer 310 provides an encapsulation layer on the OLED.)),   “a touch insulating layer on the encapsulation layer” (Figure 7, Item 320 ‘encapsulation layer’, Page 8, Line 11 and 16 – 18 (Notice that encapsulation layer 320 provides a first touch insulating layer on the encapsulation layer 310 and under and insulating from input sensing layer 400.)). In addition, Sung(I) fails to explicitly disclose “a light blocking pattern and a color filter on the touch insulating layer” with regard to the specific embodiment of Figure 7 or “a first overcoat layer on the color filter; and a cover layer on the first overcoat layer, wherein at least one of the light blocking pattern, the color filter, the first overcoat layer, or the cover layer overlaps the depression pattern”. However, Sung(I) teaches that components such as a color filter and black matrix may further be disposed on the input sensing layer 400 which is above the touch insulating layer 320.
Also, in a similar field of endeavor, Sung(II) teaches a display including a depression 1120 in a substrate 100 surrounding a through hole 1001 in said substrate, where the outermost layers include a first overcoat layer 1030 (adhesive unit) and cover layer 1010 (window glass), and the first overcoat layer 1030 and cover layer 1010 disposed on the first overcoat layer 1030 overlap the depression pattern 1120 (Figure 9C and Paragraph [0232].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a light blocking pattern and a color filter on the touch insulating layer” because one having ordinary skill in the art would want to define pixel structures and allow color reproduction. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first overcoat layer on the color filter; and a cover layer on the first overcoat layer, wherein at least one of the light blocking pattern, the color filter, the first overcoat layer, or the cover layer overlaps the depression pattern” because one having skill in the art would want to provide a protective surface (with regard to a cover layer on the overcoat and overlapping the depression in the display substrate) and attach the protective surface (with regard to a first overcoat between a color filter layer and the first overcoat overlapping the depression in the display substrate).
Regarding Claim 18, Sung(I) and Sung(II), the combination of hereinafter referenced as SS, disclose/teach everything claimed as applied above (See Claim 7). In addition, Sung(I) discloses “further comprising an auxiliary light blocking pattern at the peripheral area” (Figure 7, Item 610, and Page 3, Lines 41 – 43 (Notice that planarization layer 610 formed of photoresist creates a light blocking pattern at the peripheral area NDA1.))
Regarding Claim 19, SS disclose/teach everything claimed as applied above (See Claim 18). In addition, Sung(I) discloses “wherein the auxiliary light blocking pattern at least partially fills the depression pattern” (Figure 7, Item 610 (Notice that the light blocking pattern form of planarization layer 610 at least partially fills the depression pattern G2.

Allowable Subject Matter
Claims 8 – 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide for the limitations of Claim 7 from which Claims 8 – 17 and 20 are either directly or indirectly dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 8 – 17 and 20 in combination with those of Claim 7 through each claim’s respective chain of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        October 20, 2022